—Judgment unanimously affirmed without costs. Memorandum: Article IX, (§ 2 [I]) of the Town of Alexandria Zoning Ordinance provides that an appeal from a decision of the Planning Board regarding a site plan review shall be taken pursuant to CPLR article 78. The court properly affirmed the determination of the Zoning Board of Appeals denying petitioners’ application seeking review of a site plan by the Planning Board.
Supreme Court’s denial of petitioners’ motion to reargue is not appealable (see, Pennino v Lasersurge, Inc., 178 AD2d 939). Additionally, the denial of their motion to renew was proper because it was not based on additional material facts unknown at the time of the prior proceeding (see, Matter of Beiny, 132 AD2d 190, lv dismissed 71 NY2d 994).
Finally, Supreme Court did not abuse its discretion in denying respondents’ cross motion for sanctions (see, 22 NYCRR 130-1.1; see also, Papelino v Papelino, 187 AD2d 999). (Appeal from Judgment of Supreme Court, Jefferson County, Gilbert, J. — Article 78.) Present — Denman, P. J., Green, Lawton, Fallon and Boehm, JJ.